Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 5/4/2022 has been received; Claims 1-7, 11-15, 18-24 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 11 & 18: “staggeredly”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-15 & 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shytles (USPN 5,265,445) in view of Reid (US 2013/0251962).
Regarding Claim 1, Shytles discloses a textile with elasticity (Figure 1, Col. 1, lines 44-47), comprising: a first weft unit (1st, see annotated Figure 1 below) comprising a plurality of first weft yarns (130) adjacent and parallel to each other (Figure 1); a second weft unit (2nd, see annotated Figure 1 below) comprising a plurality of second weft yarns (Figure 1) adjacent and parallel to each other (Figure 1), wherein the first weft unit and the second weft unit are distributed staggeredly at a front side of the textile with elasticity (alternately, see annotated Figure 1 below); a third weft unit (3rd, see annotated Figure 1 below) comprising a plurality of third weft yarns (140) adjacent and parallel to each other (Figure 1); a fourth weft unit (4th, see annotated Figure 1 below) comprising a plurality of fourth weft yarns (Figure 1) adjacent and parallel to each other (Figure 1), wherein the third weft unit and the forth weft unit are distributed staggeredly at a rear side of the textile with elasticity (alternately, see annotated Figure 1 below) and corresponded to the first weft unit and the second weft unit respectively (Figure 1); wherein the first weft yarns and the second weft yarns are woven to and fro as continuous S-shaped by a fabric respectively (Figure 1), and adjacent to each other are separated by a distance (D, see annotated Figure 1 below); four of the first elastic weft yarns and four of the second elastic weft yarns are formed into a sub unit respectively (four, see annotated Figure 1 below); wherein the third weft yarns and the fourth weft yarns are woven continuously into continuous S-shaped by a single fabric (Figure 1), and adjacent to each other are separated by the distance (D, see annotated Figure 1 below); 2wherein each of the first weft yarns and each of the third weft yarns are parallel to each other and separated by a gap (gap, see annotated Figure 1 below) between the front side and the rear side (Figure 1); wherein each of the second weft yarns and each of the fourth elastic weft yarns are parallel to each other and separated by the gap (gap, see annotated Figure 1 below); and a warp yarn layer (120) comprising a plurality of elastic warp yarns longitudinally disposed within the gap (Figure 1, Col. 2, lines 38-50), wherein each of the elastic warp yarns comprises a twine (110) tying one of the elastic warp yarns as a center for binding the first weft unit, the second weft unit, the third weft unit and the fourth weft unit to keep the distance (Figure 1, Col. 2, lines 38-50). Shytles does not specifically disclose elastic weft yarns. However, Reid discloses the use of elastic weft yarns which are covered by a covering yarn (Figure 1, Para. 11) for the purpose of providing various color visibility (Para. 11, 15 & 43). It would have been obvious to one of ordinary skill in the art before the effective filing date to use elastic weft yarns covered by a covering yarn, as taught by Reid, to the fabric of Shytles, in order to impart various color visibility and provide color change features.
Regarding Claim 2, the combination of Shyltes and Reid disclose each of the first elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 3, the combination of Shyltes and Reid disclose each of the second elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 4, the combination of Shyltes and Reid disclose each of the third elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 5, the combination of Shyltes and Reid disclose each of the fourth elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 6, the combination of Shyltes and Reid disclose the first elastic weft yarns, the second elastic weft yarns, the third elastic weft yarns and the fourth elastic weft yarns are the same material (Reid, Figure 1).  
Regarding Claim 7, the combination of Shyltes and Reid disclose the elastic warp yarns are elastic fabrics (Shytles, Col. 2, line 43).  
Regarding Claim 11, Shytles discloses a textile with elasticity (Figure 1, Col. 1, lines 44-47), comprising: a first weft unit (1st, see annotated Figure 1 below) comprising a plurality of first weft yarns (130) adjacent and parallel to each other (Figure 1); a second weft unit (2nd, see annotated Figure 1 below) comprising a plurality of second weft yarns (Figure 1) adjacent and parallel to each other (Figure 1), wherein the first weft unit and the second weft unit are distributed staggeredly at a front side of the textile with elasticity (alternately, see annotated Figure 1 below); and the first weft yarns and the second weft yarns are woven to and fro as continuous S-shaped by a fabric respectively (Figure 1), and adjacent to each other are separated by a distance (D, see annotated Figure 1 below); four of the first elastic weft yarns and four of the second elastic weft yarns are formed into a sub unit respectively (four, see annotated Figure 1 below); a plurality of elastic warp yarns (120, Col. 2, line 43) longitudinally disposed on one side of the first elastic weft yarns and the second elastic weft yarns (Figure 1); and a plurality of twines (110), wherein each of the twines ties the corresponded elastic warp yarn as a center for binding the first weft unit and the second weft unit to keep a distance (D, see annotated Figure 1 below).  Shytles does not specifically disclose elastic weft yarns. However, Reid discloses the use of elastic weft yarns which are covered by a covering yarn (Figure 1, Para. 11) for the purpose of providing various color visibility (Para. 11, 15 & 43). It would have been obvious to one of ordinary skill in the art before the effective filing date to use elastic weft yarns covered by a covering yarn, as taught by Reid, to the fabric of Shytles, in order to impart various color visibility and provide color change features.
Regarding Claim 12, the combination of Shyltes and Reid disclose each of the first elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 13, the combination of Shyltes and Reid disclose each of the second elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 14, the combination of Shyltes and Reid disclose the first elastic weft yarns and the second elastic weft yarns are the same material (Reid, Figure 1).  
Regarding Claim 15, the combination of Shyltes and Reid disclose the elastic warp yarns are elastic fabrics (Shytles, Col. 2, line 43).   
Regarding Claim 18, Shytles discloses a textile with elasticity (Figure 1, Col. 1, lines 44-47), comprising: a first weft unit (1st, see annotated Figure 1 below) comprising a plurality of first weft yarns (130) adjacent and parallel to each other (Figure 1); a second weft unit (2nd, see annotated Figure 1 below) comprising a plurality of second weft yarns (Figure 1) adjacent and parallel to each other (Figure 1), wherein the first weft unit and the second weft unit are distributed staggeredly at a front side of the textile with elasticity (alternately, see annotated Figure 1 below); a third weft unit (3rd & 4th  see annotated Figure 1 below) comprising a plurality of third weft yarns (140) adjacent and parallel to each other (Figure 1), wherein the third weft unit is disposed at a rear side of the textile with elasticity (Figure 1) and  6corresponded to the first weft unit and the second weft unit (Figure 1); wherein the first weft yarns and the second weft yarns are woven to and fro as continuous S-shaped by a fabric respectively (Figure 1), and adjacent to each other are separated by a distance (D, see annotated Figure 1 below), four of the first elastic weft yarns and four of the second elastic weft yarns are formed into a sub unit respectively (four, see annotated Figure 1 below); wherein the third weft yarns is woven to and fro as continuous S-shaped by the fabric (Figure 1); wherein each of the third weft yarns is separated in parallel with each of the first weft yarns and each of the second weft yarns by a gap (gap, see annotated Figure 1 below) between the front side and the rear side (Figure 1); and a warp yarn layer (120) comprising a plurality of elastic warp yarns (Col. 2, line 43) longitudinally disposed within the gap (Figure 1), wherein each of the elastic warp yarns comprises a twine (110) tying one of the elastic warp yarns as a center for binding the first weft unit and the second weft unit to keep the distance (Figure 1), the twines tie the third weft unit in the opposite (side) of the first weft unit and the second weft unit (Figure 1).
Shytles does not specifically disclose elastic weft yarns. However, Reid discloses the use of elastic weft yarns which are covered by a covering yarn (Figure 1, Para. 11) for the purpose of providing various color visibility (Para. 11, 15 & 43). It would have been obvious to one of ordinary skill in the art before the effective filing date to use elastic weft yarns covered by a covering yarn, as taught by Reid, to the fabric of Shytles, in order to impart various color visibility and provide color change features.
Regarding Claim 19, the combination of Shyltes and Reid disclose one of the twines ties at least one of the third elastic weft yarns within the distance (Shytles, Figure 1).  
Regarding Claim 20, the combination of Shyltes and Reid disclose each of the first elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 21, the combination of Shyltes and Reid disclose each of the second elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 22, the combination of Shyltes and Reid disclose each of the third elastic weft yarns comprises a main yarn (Reid, 30) and at least one covering yarn (Reid, 40), the main yarns are elastic fabrics (Reid, Figure 1), and each of the main yarns is helically wrapped by the covering yarn (Reid, Figure 1).  
Regarding Claim 23, the combination of Shyltes and Reid disclose the first elastic weft yarns, the second elastic weft yarns and the third elastic weft yarns are the same material (Reid, Figure 1).  
Regarding Claim 24, the combination of Shyltes and Reid disclose the elastic warp yarns are elastic fabrics (Shytles, Col. 2, line 43).   


    PNG
    media_image1.png
    545
    682
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
It is noted due to the comprising nature of the claim, more than four yarns can be present. Comprising claims are inclusive or open-ended and do not exclude additional unrecited elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732